              Case 1:19-cr-00023-LTS Document 34 Filed 12/05/19 Page 1 of 2




                            FREEMAN, NOOTER & GINSBERG
- - - - - - - - - - - - - ATTORNEYSATLAW

LOUIS M. fREEMAN                                                                75 MAIDEN LANE
THOMAS H. NOOTER*                                                                  SUITE 503
LEE A. GINSBERG                                                              NEW YORK, N.Y. 10038



*NY ANO CALIF. BARS



                                   December 5, 2019      I
                                                              USDC SDr.'ll.Li\<':oPIER (212) 962 9696
                                                              DOCUME:-\T
                                                         1. :~L:~CTRO\'IC:\LLY FILED .
                                                                                                        I
The Honorable Laura Taylor Swain                         , uo'- #:
                                                        :'               ---                            I
United States District Judge                                 :)__\ :_r   ~':: ~;;}~~§~1t l~j;
Southern District of New York
500 Pearl Street              MEMO         ENDORSED
New York, NY 10007                                                 Consent Letter Motion

RE:       United States v. Brandon Alvarez, 19 Cr. 23 (LTS)

Your Honor:

       I am writing to request a 30-day continuance of the sentencing hearing in
this case. The government has no objection.

      The reason for the request is that there are two open matters pending against
my client in a County Court in Florida which we would like to have resolved
before the sentencing hearing. These are referred to in paragraphs 3 5 and 4 3 of the
Pre-Sentence Report.

       Until we received the PSR my client was unaware that there were pending
bench warrants in these (or any) cases. He immediately retained a criminal lawyer
in Osceola County, Florida, to identify the cases and attempt to resolve them,
either by proxy (since they are both fairly minor misdemeanor cases) or by having
my client appear in the Osceola County Court to vacate the warrants and resolve
the cases.

       Since that time the attorney has been unresponsive to my client and nothing
has been done about vacating the warrants. My client is arranging this week to hire
a different attorney in an effort to get the cases resolved. If they remain as "open
warrants" at the time he is sentenced he could have serious problems with being
eligible for any furloughs or half-way house detentions, should he be sentenced to
a term of imprisonment in the case before Your Honor.
           Case 1:19-cr-00023-LTS Document 34 Filed 12/05/19 Page 2 of 2




        I have discussed this matter with AUSA Nicholas Chiuchiolo who is
representing the government in this case, and he has no objection to this request. I
will file a pre-sentence submission two weeks prior to the new sentence date, if the
Court grants this application.

      I would note that I will be unavailable on January 15 and 16 (I have a
hearing in Washington, DC, on those dates), the mornings of January 22 and
January 29 I will be in Immigration Court, and from February 10 through February
14 I will be out of the United States. I hope there is a convenient date for the Court
on any of the other dates in January (or early February, if necessary).

      Thank you very much for Your Honor's consideration of this request, and I
apologize that I did not make it sooner.

                                                                Sincerely,

                                                                Thomas H. Nooter
                                                                THOMAS H. NOOTER
                                                                Attorney for Defendant

cc:     AUSA Nicholas Chiuchiolo, by ECF
        USPO Meghan Biggs, by email


      11-l- ~OOCJ                 (S'   ~~tv
      J M v-tJ.!' ~   ;;L>-f .;)A> C).-1J I   ~.lr   !).. ; 00 p-Y'1
       ~ ~ s;~MJ. ~<;,I c1t1 ~L_:f'.e.-S
       ()[U_.   ~~ '\c.L-owlc~.

      SO ORDERED:


      ~LORS~(~-·
      lJN'TFn STATES DISTR:CT JUDGE




                                                          -2-
